Citation Nr: 0943599	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches.

2.  Entitlement to a compensable disability rating for 
residuals of a ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from June 1982 to 
June 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

As support for his claim, the Veteran provided testimony at a 
hearing before RO personnel in November 2005.  The transcript 
of the hearing has been associated with the claims file and 
has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.

In this case, no post-service VA treatment records, with 
regard to treatment of the Veteran's migraine headaches or 
his right wrist, have been associated with the claims file 
after February 2008.  In this regard, VA's duty to assist 
pertains to obtaining records of the Veteran's relevant VA 
medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for his migraine headaches and right wrist would 
be relevant to the Veteran's claim, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Further, VA examinations are needed to determine the current 
levels of severity and conditions of the Veteran's service-
connected migraine headaches and residuals of a ganglion cyst 
of the right wrist.  With regard to migraine headaches, since 
the Veteran's last VA examination in July 2000, he has 
complained of worsening symptoms that impair his social and 
occupational functioning.  See, e.g., RO hearing transcript 
dated in November 2005 and Informal Hearing Presentation 
dated in October 2009.  With regard to residuals of a 
ganglion cyst of the right wrist, the Veteran also has 
complained of worsening symptoms, such as loss of strength, 
since his last VA examination in December 2005.  See Informal 
Hearing Presentation dated in October 2009.  All of these 
symptoms may be indications that his disabilities have 
worsened, and examinations are needed to determine whether 
this is the case.  

Moreover, the Veteran's last VA examination for his migraine 
headaches in July 2000 dates to over nine years ago, and his 
last VA examination for his right wrist in December 2005 
dates to almost four years ago.  More current examinations 
would be helpful in deciding his appeal, particularly because 
the Veteran has complained of worsening symptoms.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining 
that the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month-old examination 
was too remote in time to adequately support the decision in 
an appeal for an increased rating); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received at VA for his 
service-connected migraine headaches and 
residuals of a ganglion cyst of the right 
wrist since February 2008.  The Veteran 
should also furnish signed authorizations 
for the release to the VA of private 
medical records in connection with each 
non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to determine the current nature and 
severity of his migraine headaches.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examiner is asked to identify and 
describe any current symptomatology, 
including the characteristics, length, and 
frequency of any migraine headaches.

Finally, the examiner should indicate the 
effect the Veteran's migraine headaches 
have on his ability to obtain and maintain 
gainful employment.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

3.  Also, schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current 
nature and severity of his residuals of a 
ganglion cyst of the right wrist.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the wrist disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use, or when, for example, the 
Veteran's symptoms are most problematic 
("flare-ups").  If there is no objective 
evidence of these symptoms, the examiner 
should so state.

Finally, the examiner should indicate the 
effect the Veteran's residuals of a 
ganglion cyst of the right wrist have on 
his ability to obtain and maintain gainful 
employment.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

4.  Readjudicate the Veteran's claims for 
a disability rating in excess of 10 
percent for migraine headaches and his 
claim for a compensable disability rating 
for residuals of a ganglion cyst of the 
right wrist in light of the physical 
examinations provided to him and any 
additional medical evidence received since 
the supplemental statement of the case 
(SSOC) in August 2008.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


